Exhibit 10.3

STOCK OPTION AGREEMENT

(Non-Qualified Stock Option Grant)

THIS AGREEMENT (the “Agreement”) is made as of                      by and
between DDR CORP., an Ohio corporation (the “Company”), and                 , an
individual (the “Holder”).

W I T N E S S E T H:

WHEREAS, the Company desires to provide the Holder with an Option Right (the
“Option”) to purchase                      (            ) Common Shares of the
Company (“Shares”), pursuant to the Company’s                      (the “Plan”);
and

WHEREAS, the Holder desires to accept such Option.

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties hereto hereby agree as follows:

1. Grant of Option. The Company does hereby irrevocably grant to the Holder, and
the Holder does hereby accept, the Option to purchase, at the option of the
Holder,                          (            ) Shares at the Option Price per
Share of                      and upon and subject to the other terms and
conditions hereof and the Plan.

2. Term of the Option; Vesting. The Option is exercisable, in whole or in part,
once vested, in accordance with the following schedule. If the Holder is then
employed by the Company, the Option shall vest as follows:

 

  Date    No. of Shares Vesting   

Shares for which the Option has become exercisable shall be referred to herein
as “Vested Shares,” and Shares for which the Option has not become exercisable
shall be referred to herein as “Unvested Shares.” The Option shall terminate on
the tenth anniversary of the date hereof and must be exercised, if at all and to
the extent exercisable, on or before such date and shall not thereafter be
exercisable, notwithstanding anything herein to the contrary. Notwithstanding
anything contained herein to the contrary, it shall be a condition to the
Holder’s right to exercise the Option with respect to any Vested Shares that
there shall have been filed with the Securities and Exchange Commission an
effective registration statement on Form S-8 (or such other form as the Company
shall deem necessary) with respect to the Shares to be received upon exercise.

3. Exercise. Subject to the other terms and conditions hereof, the Option shall
be exercisable from time to time by written notice to the Company (in the form
required by the Company) which shall:

 

  (a)

state that the Option is thereby being exercised, the number of Shares with
respect to which the Option is being exercised, each person in whose name any



--------------------------------------------------------------------------------

  certificates or book entry for the Shares should be registered and such
person’s address and social security number;

 

  (b) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by anyone other than the Holder, be accompanied by
proof satisfactory to counsel for the Company of the right of such person or
persons to exercise the Option under the Plan and all applicable laws and
regulations; and

 

  (c) be accompanied by such representations, warranties or agreements with
respect to the investment intent of such person or persons exercising the Option
as the Company may reasonably request, in form and substance satisfactory to
counsel for the Company.

As conditions to the exercise of the Option and the obligation of the Company to
issue Shares upon the exercise thereof, the proposed recipient of the Shares
shall make any representation or warranty to comply with any applicable law or
regulation or to confirm any factual matters reasonably requested by the Company
or its counsel.

Upon exercise of the Option and the satisfaction of all conditions thereto, the
Company shall arrange for the Shares to be held in book entry form or deliver a
certificate or certificates for Shares to the specified person or persons at the
specified time upon receipt of the aggregate exercise price for such Shares by
any method of payment authorized by the Plan.

4. Termination of Employment. Subject to the terms of the Holder’s employment or
similar agreement with the Company or any Subsidiary (an “Individual
Agreement”), if any, upon termination of the Holder’s employment with the
Company, the Option will be governed as follows:

(a) Termination by Death. If the Holder’s employment with the Company or any
Subsidiary terminates by reason of death, the Option shall become immediately
and automatically vested and exercisable. If termination of the Holder’s
employment is due to death, then the Option may thereafter be exercised by the
estate of the Holder (acting through its fiduciary) for a period of one year.
The balance of the Option will be forfeited if not exercised as provided for in
this subsection. Notwithstanding the foregoing, in no event will the Option be
exercisable after the tenth anniversary of the date hereof.

(b) Termination by Reason of Disability. If the Holder’s employment with the
Company or any Subsidiary terminates by reason of a permanent and total
disability as defined in Section 22(e)(3) of the Code (“Disability”), the Option
shall become immediately and automatically vested and exercisable. If
termination of the Holder’s employment is due to Disability, then the Option may
thereafter be exercised by the Holder or by the Holder’s duly authorized legal
representative if the Holder is unable to exercise the Option as a result of the
Holder’s Disability for a period of one year. If the Holder dies before the
Option is so exercised, any unexercised Option held by the Holder shall
thereafter be exercisable by the estate of the Holder (acting through its
fiduciary) for the duration of such one-year period. The balance of the Option
will be forfeited if not exercised as provided for in this subsection.
Notwithstanding the foregoing, in no event will the Option be exercisable after
the tenth anniversary of the date hereof.

(c) Termination Without Cause After a Change in Control. If, within two years
following a Change in Control, the Holder’s employment with the Company or any
Subsidiary terminates without Cause, the Option shall become immediately and
automatically vested and exercisable, and then the Option may thereafter be
exercised by the Holder at any time after the date of such termination of



--------------------------------------------------------------------------------

employment. The balance of the Option will be forfeited if not exercised as
provided for in this subsection. Notwithstanding the foregoing, in no event will
the Option be exercisable after the tenth anniversary of the date hereof. For
purposes of this Section 4(c), “Cause” is used as defined in the Holder’s
Individual Agreement, if any, or if there is no Holder’s Individual Agreement or
if it does not define Cause: (i) conviction of the Holder for committing a
felony under federal law or in the law of the state in which such action
occurred; (ii) dishonesty in the course of fulfilling the Holder’s employment
duties; (iii) willful and deliberate failure on the part of the Holder to
perform the Holder’s employment duties in any material respect; or (iv) prior to
a Change in Control, such other events as shall be determined by the Committee.
The Committee shall, unless otherwise provided in the Holder’s Individual
Agreement, have the sole discretion to determine whether Cause exists, and its
determination shall be final.

(d) Termination for Cause. If the Holder’s employment with the Company or any
Subsidiary terminates for Cause, any Unvested Shares will be forfeited and
terminate immediately upon termination and any Vested Shares shall be forfeited
and terminate 30 days after the date employment terminates. The balance of the
Option will be forfeited if not exercised as provided for in this subsection.
Notwithstanding the foregoing, in no event will the Option be exercisable after
the tenth anniversary of the date hereof.

(e) Other Termination. Unless otherwise determined by the Committee, if the
Holder’s employment with the Company or any Subsidiary terminates other than in
the circumstances described in paragraphs (a), (b), (c) or (d) of this
Section 4, any Vested Shares at the time of termination must be exercised by the
Holder within 90 days after the date the Holder’s employment terminates. The
balance of the Option will be forfeited if not exercised as provided for in this
subsection. Notwithstanding the foregoing, in no event will the Option be
exercisable after the tenth anniversary of the date hereof. Unless otherwise
determined by the Committee, any Unvested Shares under the Option shall be
forfeited upon termination.

(f) Leave of Absence. If the Holder is granted a leave of absence by the Company
or any Subsidiary, his or her employment will not be considered terminated, and
he or she will continue to be deemed an employee of the Company or Subsidiary
during such leave of absence or any extension thereof granted by the Company or
Subsidiary for purposes of the Plan.

5. Transferability. The Holder may transfer the Option, during his or her
lifetime (a) to one or more members of such Holder’s family, (b) to one or more
trusts for the benefit of one or more of such Holder’s family, (c) to a
partnership or partnerships of members of such Holder’s family, or (d) to a
charitable organization as defined in Section 501(c)(3) of the Code, provided
that no consideration is paid for the transfer and that the transfer would not
result in the loss of any exemption under Rule 16b-3 of the Securities Exchange
Act of 1934, as amended, with respect to any Option. The Option and the Holder’s
rights therein are also transferable by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
the Internal Revenue Code or the Employee Retirement Income Security Act of
1974, as amended). The transferee of any Option will be subject to all
restrictions, terms and conditions applicable to the Option prior to its
transfer.

6. Taxes. The Holder hereby agrees to pay to the Company, in accordance with the
terms of the Plan, any federal, state or local taxes of any kind required by law
to be withheld and remitted by the Company with respect to an exercise of the
Option. The Holder may satisfy such tax obligation, in whole or in part, by
(a) electing to have the Company withhold a portion of the Shares otherwise to
be delivered upon exercise of (or the lapse of restrictions relating to) the
Option with a fair market value equal to the amount of such taxes, or
(b) delivering to the Company Common Shares other than Shares issuable upon
exercise of (or the lapse of restrictions relating to) the Option with a fair
market value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be



--------------------------------------------------------------------------------

withheld is determined. If the Holder does not make such payment to the Company,
the Company shall have the right to withhold from any payment of any kind
otherwise due to the Holder from the Company, any federal, state or local taxes
of any kind required by law to be withheld with respect to an exercise of the
Option or the Shares which are the subject of such Option so long as such
withholding does not result in any adverse tax consequences under Section 409A
of the Code.

7. Subject to the Plan. This Agreement is made and the Option evidenced hereby
is granted under and pursuant to, and they are expressly made subject to all of
the terms and conditions of, the Plan, notwithstanding anything herein to the
contrary. The Holder hereby acknowledges receipt of a copy of the Plan and that
the Holder has read and understands the terms and conditions of the Plan.
Capitalized terms not defined herein are used as defined in the Plan.

8. Intent. The Option is intended to be treated as a non-qualified stock option
and not as an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code. The Option shall be construed and exercised consistent
with such intention.

9. Securities Law Compliance.

(a) Notwithstanding any provision of this Agreement to the contrary, the Option
shall not be exercisable unless, at the time the Holder attempts to exercise the
Option, in the opinion of counsel for the Company, all applicable securities
laws, rules and regulations have been complied with. The Holder agrees that the
Company may impose such restrictions on the Shares as are deemed advisable by
the Company, including, without limitation, restrictions relating to listing or
trading requirements. The Holder further agrees that certificates representing
the Shares, if any, may bear such legends and statements as the Company shall
deem appropriate or advisable to assure, among other things, compliance with
applicable securities laws, rules and regulations.

(b) The Holder agrees that any Shares which the Holder may acquire by virtue of
the Option may not be transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of by the Holder unless (i) a registration statement or
post-effective amendment to a registration statement under the Securities Act of
1933, as amended, with respect to such Shares has become effective so as to
permit the sale or other disposition of such Shares by the Holder, or (ii) there
is presented to the Company an opinion of counsel satisfactory to the Company to
the effect that the sale or other proposed disposition of such Shares by the
Holder may lawfully be made otherwise than pursuant to an effective registration
statement or post-effective amendment to a registration statement relating to
such Shares under the Securities Act of 1933, as amended.

10. Rights of the Holder. The granting of the Option shall in and of itself not
confer any right on the Holder to continue in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Holder’s employment at any time, subject to the terms of any employment
agreement between the Company and the Holder. The Holder shall have no dividend,
voting or other rights of a stockholder with respect to the Shares which are
subject to the Option prior to the purchase of such Shares upon exercise of the
Option and the execution and delivery of all other documents and instruments
deemed necessary or desirable by the Company.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, except to the extent otherwise
governed by Federal law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have subscribed their names hereto as of the
date first above written.

 

DDR Corp., an Ohio corporation By:      

Name:

Title:

 

   Holder’s Signature:                          